           Case 2:13-bk-32616-NB         Doc 91 Filed 01/28/19 Entered 01/28/19 16:29:20                Desc
                                          Main Document Page 1 of 1
KATHY A. DOCKERY
CHAPTER 13 TRUSTEE
801 S. FIGUEROA ST., SUITE 1850
LOS ANGELES,CA 90017
PHONE: (213) 996-4400
FAX: (213) 996-4426
                                        UNITED STATES BANKRUPTCY COURT
                                        CENTRAL DISTRICT OF CALIFORNIA
                                               LOS ANGELES DIVISION

                                                      CHAPTER 13
     IN RE:
                                                      CASE NO.: 2:13-bk-32616-NB
     Albert G Bragg, Jr.
                                                      DECLARATION RE: NON-RECEIPT OF OBJECTIONS TO
                                  DEBTOR(S).          TRUSTEE’S FINAL REPORT AND ACCOUNT AND
                                                      REQUEST FOR DISCHARGE OF DEBTOR(S)




TO THE HONORABLE NEIL W. BASON, UNITED STATES BANKRUPTCY JUDGE:

    On December 18, 2018, this Office served upon the interested parties a “Notice of Intent to File

Trustee’s Final Report and Account”. This Office has not received any objection (s) to the Trustee’s           Final

Report and Account within the period permitted by F.R.B.P. Rule 5009.

    This case was filed September 10, 2013.           The debtor(s) have completed plan payments under the term

of the confirmed plan.     No party in interest has objected to the "Notice of Intent to File Trustee's Final Report

and Account, Obtain Discharge of Debtor(s) and Close Case".             I request that the debtor(s) be granted a

discharge pursuant to 11 U.S.C §1328.

    I declare under penalty of perjury under the laws of the United States that the foregoing is true and

correct.

    Executed on 1/28/19 at Los Angeles, California.




                                                           Kathy A. Dockery
                                                           Chapter 13 Trustee
